 Case 1:15-cv-00882-RGA Document 81 Filed 07/23/20 Page 1 of 3 PageID #: 468




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

TYRONE M. ADKINS,                          )
                                           )
              Plaintiff,                   )
                                           )
       v.                                  ) Civil Action. No. 15-882-RGA
                                           )
DETECTIVE DALLAS REYNOLDS,                 )
et al.,                                    )
                                           )
              Defendants.                  )

                                 MEMORANDUM ORDER

       At Wilmington this 23rd day of July, 2020, having considered Defendants’ motion

to compel (D.I. 62) and Plaintiff’s motion for leave to file supplementary evidence for

discovery (D.I. 74);

       IT IS HEREBY ORDERED that: (1) the motion to compel (D.I. 62) is GRANTED

in part and DENIED in part; (2) Plaintiff shall respond to Interrogatories Nos. 7, 8, and

10, and Production Request Nos. 1, 2, 3, 4, 6, and 7 on or before August 7, 2020; and

(3) Plaintiff’s motion for leave to file supplementary evidence for discovery (D.I. 74) is

GRANTED, for the reasons that follow:

       1.     Defendants served discovery on Plaintiff on May 31, 2016. (D.I. 19, D.I.

20). Defendants served the discovery requests on Plaintiff again on January 10, 2020.

(See D.I. 50). On May 15, 2020, Defendants filed a motion to compel Plaintiff to

respond to the discovery requests. (D.I. 62). Defendants state that Plaintiff refuses to

answer Interrogatories Nos. 7, 8, 10, 11, and 12, and has not provided complete

                                              1
 Case 1:15-cv-00882-RGA Document 81 Filed 07/23/20 Page 2 of 3 PageID #: 469




responses to requests for production. (See D.I. 78). Plaintiff did not file a response to

the motion.

       2.     Pursuant to Fed. R. Civ. P. 26, “Parties may obtain discovery regarding

any nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case, considering the importance of the issues at stake

in the action, the amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of the discovery in resolving the

issues, and whether the burden or expense of the proposed discovery outweighs its

likely benefit. Information within this scope of discovery need not be admissible in

evidence to be discoverable.” Fed. R. Civ. P. 26(b)(1).

       3.     Plaintiff filed answers to interrogatories on May 26, 2020. (D.I. 66). The

Court finds that Plaintiff has filed adequate responses to Interrogatories Nos. 10 and 11.

As to Interrogatories Nos. 7, 8, and 12 to which he objected, the objections are

overruled as they were not timely made. See Fed. R. Civ. P. 33(b)(4). Plaintiff is

required to answer Interrogatories Nos. 7, 8, and 12.

       4.     Defendants served seven production requests upon Plaintiff. Nothing on

the docket indicates that Plaintiff responded to the production requests. Plaintiff

recently filed a motion to supplement his responses to discovery requests, which

appears to be responsive to Request No. 5. (D.I. 74; D.I. 78). Plaintiff’s motion will be

granted. However, that does not cure Plaintiff’s obligation to respond to the other


                                             2
 Case 1:15-cv-00882-RGA Document 81 Filed 07/23/20 Page 3 of 3 PageID #: 470




production requests. Plaintiff is reminded that there is a continuing obligation to

supplement responses to discovery. See Fed. R. Civ. P. 26(e)(1). Plaintiff is ordered to

respond to Production Request Nos. 1, 2, 3, 4, 6, and 7.



                                                  /s/ Richard G. Andrews
                                                 UNITED STATES DISTRICT JUDGE




                                             3
